PER CURIAM.
The State appeals from an order which suppressed the appellee’s statement after he had invoked his Sixth Amendment right to counsel. Because, however, it is uncon-troverted that the appellee’s statement was spontaneous, and not “deliberately elicited” by the police, we reverse the trial court’s suppression of same. See State v. Delgadillo, 458 So.2d 20, 22 n. 2 (Fla. 3d DCA 1984), citing U.S. v. Henry, 447 U.S. 264, 100 S.Ct. 2183, 65 L.Ed.2d 115 (1980) and Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246 (1964).
Reversed and remanded for further proceedings.